Case: 19-51178      Document: 00515725339           Page: 1     Date Filed: 01/29/2021




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 29, 2021
                                     No. 19-51178                          Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Daniel Winslow Cline,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:19-CR-1018-1


   Before Jones, Smith, and Elrod, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Daniel Cline challenges his conviction and sentence for violating the
   Violence Against Women Act (“VAWA”).                His arguments center on
   challenges to his conviction for violating two separate protection orders by
   transporting his girlfriend across state lines in violation of both. After careful
   review of the record, we AFFIRM.
                                  I. BACKGROUND
          Cline was subject to two domestic violence protection orders issued
   by Colorado state courts within one month and involving the same person,
Case: 19-51178        Document: 00515725339             Page: 2      Date Filed: 01/29/2021




                                         No. 19-51178


   G.H. In Arapahoe County, the first order was issued after Cline was charged
   with various violent crimes against G.H. 1 The other was imposed in Douglas
   County after Cline violated the first order.              Both were “mandatory”
   protection orders under state law that were not requested by G.H. COLO.
   REV. STAT. § 18-1-1001(1). The orders prohibited Cline from harassing,
   contacting, or communicating directly or indirectly with G.H.
           Notwithstanding the two orders, G.H. contacted Cline “to come help
   [her]” after she was kicked out of her parents’ house. Shortly thereafter,
   Cline and G.H. embarked on a road trip with the apparent intent of traveling
   to Mexico or Costa Rica. When the two entered Texas, G.H. messaged a
   friend, told her where they were, and explained that Cline planned to take
   G.H. to Mexico.          The friend told G.H.’s father, who contacted law
   enforcement. The pair was stopped at the Sierra Blanca border patrol
   checkpoint, where agents had been told to look for a vehicle like the one Cline
   was driving for a welfare check or a possible kidnapping. Border patrol agents
   began a welfare check and, upon seeing G.H. with a bruised eye and crying,
   they arrested Cline. 2
           A grand jury indicted Cline on two counts under VAWA, one each for
   interstate travel while subject to the Arapahoe County and the Douglas
   County restraining orders. See 18 U.S.C. § 2262(a)(1). Cline unsuccessfully
   moved to dismiss the indictment. After the government presented its case,
   Cline moved for acquittal, and the district court denied his motion. The jury
   found Cline guilty on both counts.               Arguing that the counts were


           1
            The order issued after Cline was charged with false imprisonment, strangulation,
   harassment involving a “strike/shove/kick,” assault of a pregnant victim, and a violent
   crime with the use of a weapon.
           2
             G.H. was taken to the hospital where it was determined that she had been hit in
   the face and suffered a fractured facial bone and concussion.




                                              2
Case: 19-51178      Document: 00515725339          Page: 3   Date Filed: 01/29/2021




                                    No. 19-51178


   multiplicitous, Cline then moved to require the government to elect a count
   of conviction for sentencing. The district court denied the motion.
          Relevant to this appeal, the presentence report (“PSR”)
   recommended a two-level enhancement because Cline knew that G.H. was
   pregnant with his child and a vulnerable victim.          In total, the PSR
   recommended a guidelines range of 92 to 115 months in prison. The district
   court sentenced Cline at the bottom of the guidelines range for a total of 92
   months. Cline timely appealed.
                                 II. DISCUSSION
          Cline argues that the district court erred by denying his motions to
   dismiss the indictment, grant acquittal as a matter of law, and require the
   government to elect a count of conviction. He also challenges the vulnerable
   victim enhancement to his offense level. We examine each point in turn.
          A. Motion to Dismiss Indictment
          Cline argues that his motion to dismiss the indictment should have
   been granted because the protection orders entered against him do not fall
   within VAWA’s definition of protection order.          VAWA, he contends,
   requires that any such order must have been “issued in response to a
   complaint, petition, or motion filed by or on behalf of a person seeking
   protection,” 18 U.S.C. § 2266(5)(A), but both Colorado protection orders
   were mandatory and issued pursuant to state statute without the victim’s
   request. COLO. REV. STAT. § 18-1-1001(3).
          This court reviews de novo issues of statutory interpretation and the
   denial of a motion to dismiss. United States v. Arrieta, 862 F.3d 512, 514 (5th
   Cir. 2017). VAWA creates a criminal offense for a “person who travels in
   interstate or foreign commerce” with intent to violate certain portions of a
   “protection order” that protect against “violence, threats, or harassment




                                          3
Case: 19-51178      Document: 00515725339           Page: 4    Date Filed: 01/29/2021




                                     No. 19-51178


   against, contact or communication with, or physical proximity to, another
   person.” 18 U.S.C. § 2262(a)(1). The statute defines a protection order to
   include:
          any injunction, restraining order, or any other order issued by a
          civil or criminal court for the purpose of preventing violent or
          threatening acts or harassment against, sexual violence, or
          contact or communication with or physical proximity to,
          another person, including any temporary or final order issued by
          a civil or criminal court whether obtained by filing an
          independent action or as a pendente lite order in another
          proceeding so long as any civil or criminal order was issued in
          response to a complaint, petition, or motion filed by or on behalf
          of a person seeking protection . . . .
   18 U.S.C. § 2266(5)(A) (emphasis added).
          Cline’s argument fails under a straightforward reading of the statutory
   text. First, the word “including” is “usually a term of enlargement, and not
   of limitation,” that is not “one of all-embracing definition, but connotes
   simply an illustrative application of the general principle.” DIRECTV, Inc.
   v. Budden, 420 F.3d 521, 527 (5th Cir. 2005) (quotation marks and citations
   omitted) (distinguishing between the words “include” and “comprise”).
   Thus, the language following the word “including” in this statute is best read
   as illustrating some of the “other order[s]” that fall within the definition of
   protection order and should not be read as limiting the entire definition of
   protection order. Second, consistent with the nearest-reasonable-referent
   canon, the limiting phrase “filed by or on behalf of a person seeking
   protection” applies to the category of “any temporary or final order” set out
   immediately prior to the limiting clause. See ANTONIN SCALIA & BRYAN
   GARNER, READING LAW 152-53, 432 (2012) (describing the canon and
   explaining that “in modern practice, and despite the misnomer, it is common
   to refer to the last-antecedent canon when what is actually meant is the nearest-




                                          4
Case: 19-51178         Document: 00515725339              Page: 5       Date Filed: 01/29/2021




                                          No. 19-51178


   reasonable-referent canon” (emphasis in original)). At most, the limitation
   would apply to the clause preceding the illustrative category, which defines a
   protection order as including “any other order” that meets certain
   characteristics. Thus, it does not limit the earlier clauses that include “any
   injunction [or] restraining order” as a protection order under the statute. A
   mandatory protection order is a restraining order, which ends the analysis. 3
   We conclude that the definition of protection order in VAWA encompasses
   the two orders at issue in this case.
           B. Motion for Judgment of Acquittal
           Cline asserts that the district court erred in denying his motion for a
   judgment of acquittal for two reasons. First, the Colorado mandatory
   protection orders do not meet the federal statutory definition of a protection
   order, a contention we have just rejected. Second, his contact with G.H. in
   Colorado violated the intent of the protection orders such that there was no
   evidence demonstrating any further intent to violate the orders by crossing
   state lines.
           This court reviews a district court’s denial of a motion for acquittal de
   novo. United States v. Boyd, 773 F.3d 637, 644 (5th Cir. 2014). We consider
   “whether, viewing the evidence in the light most favorable to the verdict, a
   rational jury could have found the essential elements of the offense charged



           3
             Two additional reasons support this conclusion. First, both VAWA and the
   Colorado statute use the exact same term—“protection order”—to describe their
   intended scope. COLO. REV. STAT. § 18-1-1001; 18 U.S.C. § 2262. Second, Colorado’s
   description of its mandatory protection order regime comports perfectly with VAWA’s use
   of the term “restraining order.” As the relevant Colorado statute explains, the mandatory
   protection order “shall restrain the person charged,” and the statute permits the trial court
   to enter “further orders” against the defendant, including one that requires him “to refrain
   from contact or direct or indirect communication with the alleged victim or witness.”
   COLO. REV. STAT. § 18-1-1001(1), (3) (emphasis added).




                                                5
Case: 19-51178     Document: 00515725339           Page: 6   Date Filed: 01/29/2021




                                    No. 19-51178


   beyond a reasonable doubt.”       Id. (citations omitted).   Cline’s second
   argument fails because a rational jury could have found the elements of the
   offense charged beyond a reasonable doubt.
          To prove each violation of 18 U.S.C. § 2262(a)(1), the government
   needed to adduce evidence that Cline (1) was subject to a protection order,
   (2) traveled in interstate commerce with the intent to engage in conduct
   violative of a statutorily delineated portion of that order, and
   (3) subsequently engaged in said conduct. At trial, the government presented
   evidence that each of the protection orders had issued, that they were in
   effect when Cline and G.H. were stopped in Texas after traveling in interstate
   commerce, and that Cline violated the orders. These facts, on their face,
   confirm that a rational jury could have found the elements of each offense
   charged beyond a reasonable doubt.
          Cline disagrees, arguing that VAWA was “intended to address
   situations where an abuser specifically intends to circumvent the prohibitions
   of one state’s order by acting outside that state.” He contends that “the
   prosecution did not present any evidence that [he] had the specific intent to
   further violate the orders when he crossed state lines with [G.H.].”
          But Cline provides no support for this interpretation of VAWA, and
   even so, the facts demonstrate that Cline violated the plain meaning of
   18 U.S.C. § 2262(a)(1). The record establishes that Cline and G.H. traveled
   through New Mexico and Texas together in violation of the orders.
   Moreover, G.H. testified that Cline indicated that he intended to travel
   across state lines and into Mexico or Costa Rica with her. From this
   information, the jury could reasonably infer that Cline had the intent to
   violate the protection orders by traveling to different states, and that he
   subsequently did so.




                                         6
Case: 19-51178          Document: 00515725339                 Page: 7       Date Filed: 01/29/2021




                                             No. 19-51178


            C. Motion to Elect Count of Conviction
            Cline argues that the two counts against him are multiplicitous and,
   thus, violate the Double Jeopardy clause because his alleged conduct
   (1) involved the same victim, (2) was a “continuous course,” and (3) is
   addressed by Colorado’s “singular intent to preclude contact” between
   Cline and the victim. On this basis, Cline contends the district court erred in
   denying his motion to elect a single count of conviction.
            This court reviews alleged multiplicity de novo. United States v.
   Planck, 493 F.3d 501, 503 (5th Cir. 2007). The rule against multiplicity,
   which derives from the Double Jeopardy Clause of the Fifth Amendment,
   “prohibits the [g]overnment from charging a single offense in several counts
   and is intended to prevent multiple punishments for the same act.” United
   States v. Kimbrough, 69 F.3d 723, 729 (5th Cir. 1995). Convictions are
   multiplicitous where the defendant is found guilty of a single offense in more
   than one count. United States v. Buchanan, 485 F.3d 274, 278 (5th Cir. 2007).
   Both parties recognized at oral argument that this case raises a novel
   question:       whether violating multiple protection orders in a single,
   continuous course of conduct results in multiple offenses under VAWA.
           To determine whether a specific course of conduct constitutes one or
   more crimes, the analysis focuses on the plain meaning of the statutory text. 4


            4
             Because this analysis is statute-specific, different statutes yield a variety of results.
   For example, in the child pornography context, this court has held that the government
   must show separate receipts under the receipt/distribution statute, but only possession at
   a given place and time under the possession statute. See, e.g., Planck, 493 F.3d at 504–
   05 (making this distinction). This court has also distinguished the bank fraud statute—
   where several acts were considered part of a single overarching scheme—from a statute
   prohibiting improper participation in bank transactions that was intended to “punish
   receipt of improper benefit from individual transactions.” United States v. Brechtel,
   997 F.2d 1108, 1112 (5th Cir. 1993). When statutes prohibiting certain mailings are
   involved, each mailing has been deemed a separate offense even when they arose from the




                                                   7
Case: 19-51178        Document: 00515725339              Page: 8      Date Filed: 01/29/2021




                                         No. 19-51178


   Kimbrough, 69 F.3d at 730 (“We must defer to the legislature's determination
   of whether a specific course of conduct constitutes one or more separate
   crimes.”); accord United States v. Keys, 747 F. App’x 198, 205 (5th Cir. 2018)
   (“At bottom, the multiplicity inquiry is a question of statutory
   construction—whether Congress intended to permit cumulative punishment
   for one instance or pattern of conduct.”); see 1A CHARLES A. WRIGHT &
   ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE § 143 (5th ed. 2020)
   (noting that the answer should “be ascertained from all the usual tools of
   statutory construction”). This requires determining the proper unit of
   prosecution. 5 See United States v. Reedy, 304 F.3d 358, 365–66 (5th Cir.
   2002) (applying the unit of prosecution analysis to a child pornography
   statute). The relevant VAWA provision states:
           A person who travels in interstate or foreign commerce, . . .
           with the intent to engage in conduct that violates the portion of a
           protection order that prohibits or provides protection against
           violence, threats, or harassment against, contact or
           communication with, or physical proximity to, another person or the
           pet, service animal, emotional support animal, or horse of that
           person, or that would violate such a portion of a protection order in
           the jurisdiction in which the order was issued, and subsequently
           engages in such conduct, shall be punished as provided in
           subsection (b).
   18 U.S.C. § 2262(a)(1) (emphasis added).



   same transaction. See, e.g., United States v. Gallardo, 915 F.2d 149, 151 (5th Cir. 1990)
   (analogizing the statute prohibiting the mailing of child pornography with the mail fraud
   statute, concluding that mailing four separate letters constituted four separate violations
   even though three of the envelopes were mailed at the same time).
           5
             As the Eighth Circuit succinctly framed it: “When the same statutory violation
   is charged twice, the question is whether Congress intended the facts underlying each count
   to make up a separate unit of prosecution.” United States v. Chipps, 410 F.3d 438, 447 (8th
   Cir. 2005).




                                               8
Case: 19-51178         Document: 00515725339              Page: 9       Date Filed: 01/29/2021




                                          No. 19-51178


           Three aspects of the statutory text demonstrate that Cline’s violation
   of each protection order, albeit arguably through one continuous course of
   conduct, 6 gave rise to two separate offenses. First, and most obviously, the
   statute twice refers to “a” protection order in the singular when describing
   the offense. Second, the statute specifies that an offense occurs when a
   person engages in conduct that violates a particular “portion” of a protection
   order. The emphasis on individualized content confirms that the statute did
   not create an offense covering protection orders in a general sense, but rather
   created an offense that arises from the violation of a particular order. Third,
   the text explicitly references an order “in the jurisdiction in which the order
   was issued.” Thus, the statute treats protection orders arising in different
   jurisdictions distinctly. It is easy to conclude that a single protection order
   constitutes the proper unit of prosecution.
           The two protection orders here are also materially distinct. First, they
   were issued in two different jurisdictions on two different dates. Because
   they were issued in different jurisdictions, the statutory text itself indicates
   that the two orders could be treated differently. Id. (encompassing conduct
   “that would violate such a portion of a protection order in the jurisdiction in
   which the order was issued”). Second, the two orders arose under different
   circumstances and were based on different predicate charges. Specifically,
   the first protection order issued after law enforcement charged Cline with
   various crimes against G.H., while the second order was based on a later
   charge that Cline violated the first order. In short, because Cline violated two




           6
             The government does not seriously dispute that Cline’s conduct was continuous,
   and it instead contends only that a “continuous course of conduct, by itself, is insufficient
   to render multiple convictions invalid,” while observing that “aggregating all incidents
   between March 4 and March 9, 2018 minimizes [Cline’s] conduct.”




                                                9
Case: 19-51178     Document: 00515725339            Page: 10    Date Filed: 01/29/2021




                                     No. 19-51178


   distinct protection orders he was properly indicted and convicted on two
   counts pursuant to the plain text of 18 U.S.C. § 2262(a)(1).
          Cline’s arguments to the contrary are unavailing. He contends that
   the counts are multiplicitous because they “relate to a violation of the same
   statute for an act united in time, circumstance, and impulse.” But he cites
   no authorities for the proposition that an act involving a continuous course of
   conduct can never violate the same statute in two different ways. In fact,
   there are cases to the contrary. See United States v. Conlan, 786 F.3d 380, 387
   (5th Cir. 2015) (rejecting a similar argument in a stalking case involving two
   victims because the “plain language” of the statute “unambiguously”
   focused the unit of prosecution on the “targeted individual”); United States
   v. Dixon, 273 F.3d 636, 642 (5th Cir. 2001) (concluding a single multi-victim
   robbery could include separate counts under the relevant statutory unit of
   prosecution).
          Additionally, Cline argues that the congressional intent behind
   VAWA supports his conclusion that the counts are multiplicitous. But we
   need not grapple with whether the legislative history affects our analysis in
   this case because, as Cline concedes, “there is very little in the legislative
   history of VAWA regarding the interstate violation of protection orders.”
   Instead, we stick with the text. In any event, the preceding textual analysis is
   consistent with the legislative intent that Cline himself highlights: the federal
   government was trying to fill gaps between state-specific protection orders
   by “making protective court orders issued in one State valid in the 49
   others.” S. Rep. No. 101-545, at 40 (1990).
          D. Vulnerable Victim Enhancement
          Cline argues that the district court erred by enhancing his guidelines
   offense level because G.H. was a vulnerable victim. The guidelines authorize
   a two-level increase to a defendant’s base offense level “[i]f the defendant




                                          10
Case: 19-51178     Document: 00515725339             Page: 11   Date Filed: 01/29/2021




                                      No. 19-51178


   knew or should have known that a victim of the offense was a vulnerable
   victim.” U.S. SENT’G GUIDELINES MANUAL § 3A1.1(b)(1) (U.S. SENT’G
   COMM’N 2018). The application notes to § 3A1.1 define a “vulnerable
   victim” as a person “who is a victim of the offense of conviction” and “who
   is unusually vulnerable due to age, physical or mental condition, or who is
   otherwise particularly susceptible to the criminal conduct.” § 3A1.1 cmt.
   n.2.
          Whether a victim is unusually vulnerable is a factual finding that we
   review for clear error. United States v. Jenkins, 712 F.3d 209, 212 (5th Cir.
   2013). Because vulnerability is a complex determination that is dependent
   on several characteristics, the district court is in the best position to make the
   vulnerability determination, and its decision “is entitled to due deference.”
   United States v. Wilcox, 631 F.3d 740, 753–54 (5th Cir. 2011) (internal
   quotation marks and citation omitted). This court will find a district court
   clearly erred “only if, based on the entire evidence, the court is left with the
   definite and firm conviction that a mistake has been committed.” United
   States v. Malone, 828 F.3d 331, 337 (5th Cir. 2016) (internal quotation marks
   and citation omitted).
          Cline’s actions, on their face, demonstrate that the district court did
   not clearly err. As the PSR observed, “Cline knew G.H. was the victim of
   the instant offenses, that G.H. was pregnant with their baby, and that G.H.
   was particularly susceptible to Cline’s criminal conduct, which involved a
   history of verbal and physical abuse reflected in Cline’s arrests.”
          Further, Cline’s primary argument to the contrary has previously
   been rejected by this court.        He argues, in short, that the upward
   enhancement was erroneous because he did not take advantage of G.H.’s
   pregnant state to facilitate violating the protection orders or otherwise
   “target[] [G.H.] because she was pregnant.” But “there is no authority




                                           11
Case: 19-51178     Document: 00515725339            Page: 12   Date Filed: 01/29/2021




                                     No. 19-51178


   requiring targeting in this circuit.” United States v. Burgos, 137 F.3d 841, 844
   (5th Cir. 1998). Cline knew that G.H. was pregnant and knew or should have
   known that she was susceptible to his efforts to contact her. Because it was
   plausible that Cline knew or should have known that G.H. was a vulnerable
   victim, Cline has not demonstrated that the district court clearly erred in
   applying the § 3A1.1 enhancement.
                                 III. CONCLUSION
          For the foregoing reasons, we AFFIRM Cline’s conviction and
   sentence.




                                         12